                                                                             ,,---.,_




                        UNITED STATES DISTRICT COURT
                                                      for the
                                           Southern District of California

                United States of America                   )
                            v.                             )
                                                                                        19mj9640
    Ct\R\~~Bl .6"'~9t%tt-
                                                           )       Case No.
                                                           )
                         Defendant                         )

                     STIPULATED CONTINUANCE OF A PRELIMINARY HEARING

      I understand that I have been charged with an offense in a criminal complaint filed in this court.
A magistrate judge has informed me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1.

       I agree to continue my preliminary hearing date to the date of my arraignment for the following reason(s):
                0 to obtain/review discovery
                []to obtain/consider a pre-indictment offer from the United States
                ~other reason:



       Date:   -
               ~?-
                 t {.t~
                     . . . _. _
                                                                       /s John C. Lemon
                                                                       Signature ofdefendant's attorney

                                                                         JOHN C. LEMON
                                                               Printed name and bar number ofdefendant's attorney



                                                                    1350 Columbia Street, San Diego
                                                                        Address ofdefendant's attorney

                                                                  john@jcl-lawoffice.com
                                                                     E-mail address ofdefendant's attorney

                                                                       619-794-0423
                                                                   Telephone number ofdefendant's attorney


       For good cause, taking into account the public interest in the prompt disposition of criminal cases, and
       with the defendant's consent, the Court continues the pre1iminary hearing date t o6/27/19
                                                                                              ------


       Date: -6/11/19
              -----
                                                    United States Magistrate Judge
